                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     SHANNON O. MURPHY,                                    CASE NO. 19-cv-00076-YGR
                                   7                   Plaintiff,
                                                                                               ORDER DENYING REQUEST FOR ATTORNEY
                                   8             vs.                                           REPRESENTATION
                                   9     OFFICE OF THE U.S. SENATOR, KAMALA                    Re: Dkt. No. 17
                                         HARRIS,
                                  10
                                                       Defendant.
                                  11

                                  12           On April 5, 2019 Magistrate Judge Sallie Kim issued a Report and Recommendation (Dkt.
Northern District of California
 United States District Court




                                  13   No. 14) recommending dismissal of plaintiff’s amended complaint without prejudice (“R&R”).

                                  14   (Dkt. No. 11.) No party filed a timely objection, and on May 6, 2019, this Court adopted the R&R

                                  15   and dismissed plaintiff’s action without prejudice for failure to state a plausible claim on which

                                  16   relief may be granted. (Dkt. No. 16.) That same day, the Court has received plaintiff’s “demand

                                  17   [for] attorney representation[.]” (Dkt. No. 17.) Having dismissed plaintiff’s complaint, and there

                                  18   being no right to counsel in a civil matter, the Court DENIES plaintiff’s request for representation

                                  19   by an attorney. United States v. 30.64 Acres of Land, 795 F.2d 796, 801 (9th Cir. 1986) (“There is

                                  20   normally . . . no constitutional right to counsel in a civil case.”).

                                  21           This Order terminates Docket Number 17.

                                  22           IT IS SO ORDERED.

                                  23

                                  24   Dated: May 15, 2019
                                                                                                   YVONNE GONZALEZ ROGERS
                                  25                                                          UNITED STATES DISTRICT COURT JUDGE
                                  26

                                  27

                                  28
